1                                                                               JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                              Case No. 2:19-cv-06825-AB-JPR
11   ENRIQUE QUILES,
                                                ORDER GRANTING MOTION TO
12                                              REMAND, DENYING REQUEST
                                                FOR ATTORNEY’S FEES, AND
                               Plaintiff,       DENYING MOTION TO COMPEL
13
                                                ARBITRATION
14   v.
15   THE TERMINIX INTERNATIONAL
16   COMPANY LIMITED
     PARTNERSHIP;
17
     SERVICEMASTER GLOBAL
18   HOLDINGS, INC.;
     AETNA HEALTH AND LIFE
19
     INSURANCE COMPANY;
20   TODD RUSHWORTH, an individual;
     SILVIA BARBOSA, an individual; and
21
     DOES 1-100, inclusive,
22
                               Defendants.
23
24
           Before the Court is Plaintiff Enrique Quiles’s (“Plaintiff”) motion to remand
25
     this action to the Superior Court of California, County of Los Angeles and request for
26
     attorney’s fees and sanctions in the amount of $15,400 plus costs, (Dkt. No. 10), and
27
     Defendants’ motion to compel arbitration. (Dkt. No. 11). Defendants filed an
28
                                              1.
1    opposition to Plaintiff’s motion to remand, (Dkt. No. 13), and Plaintiff filed an
2    opposition to Defendants’ motion to compel arbitration. (Dkt. No. 12). The Court
3    heard oral argument regarding these motions on September 27, 2019. For the reasons
4    stated below, the Court GRANTS Plaintiff’s motion to remand, DENIES Plaintiff’s
5    request for attorney’s fees, and DENIES Defendant’s motion to compel arbitration.
6        1. Complete diversity of citizenship among the parties is lacking
7           Plaintiff seeks to remand this action to California state court under 28 U.S.C.
8    § 1447(c) on the ground that complete diversity of citizenship among the parties is
9    lacking. Section 1447(c) states that “[i]f at any time before final judgment it appears
10   that the district court lacks subject matter jurisdiction, the case shall be remanded.” 28
11   U.S.C. § 1447(c). For the purposes of determining jurisdiction on a motion to remand,
12   “[d]iversity removal requires complete diversity, meaning that each plaintiff must be
13   of a different citizenship from each defendant.” Grancare, LLC v. Thrower by and
14   through Mills, 889 F.3d 543, 548 (9th Cir. 2018). Here, Plaintiff, a California resident
15   bringing California state law claims, (Dkt. No. 1-1 at 3), states that Defendant Todd
16   Rushworth is a California resident, thus eliminating complete diversity among the
17   parties. (Dkt. No. 10 at 8–10). In opposition, Defendants do not contest that Defendant
18   Todd Rushworth is a California resident.1 (Dkt. No. 13). Because complete diversity
19
     1
20     Defendants assert that removal was proper because Defendant Todd Rushworth,
     although a California resident, had not yet been served at the time Defendants filed
21   their notice of removal. (Dkt. No. 13 at 9–14). Under 28 U.S.C. § 1441(b)(2), “a civil
     action otherwise removable solely on the basis of [diversity jurisdiction] may not be
22   removed if any of the parties in interest properly joined and served as defendants is a
23   citizen of the state in which such action is brought.” 28 U.S.C. § 1441(b)(2). In
     interpreting this provision, the Ninth Circuit has stated that “[a] nonresident defendant
24   cannot remove a ‘nonseparable’ action if the citizenship of any codefendant, joined by
     the plaintiff in good faith, destroys complete diversity, regardless of service or
25   nonservice upon the codefendant.” Clarence E. Morris, Inc. v. Vitek, 412 F.2d 1174,
26   1176 (9th Cir. 1969). The Ninth Circuit then clarified that this holding, derived from
     Pullman Co. v. Jenkins, 305 U.S. 534 (1939), was not overturned by the
27   implementation of 28 U.S.C. § 1441(b), as Defendants now assert. Vitek, 412 F.2d at
     1176 n.1. Because the service or non-service of Defendant Todd Rushworth is
28   irrelevant in determining complete diversity among the parties, the Court finds
                                                 2.
1    among the parties is lacking, the Court GRANTS Plaintiff’s motion to remand this
2    action.
3         2. The Court declines to award attorney’s fees to Plaintiff
4            Under 28 U.S.C. § 1447(c), “[a]n order remanding the case [to state court] may
5    require payment of just costs and any actual expenses, including attorney fees,
6    incurred as a result of the removal.” 28 U.S.C. § 1447(c). “Absent unusual
7    circumstances, courts may award attorney’s fees under § 1447(c) only where the
8    removing party lacked an objectively reasonable basis for seeking removal.
9    Conversely, when an objectively reasonable basis exists, fees should be denied.”
10   Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). Here, Defendants sought
11   to remove this action on the basis of complete diversity of citizenship among the
12   parties. (Dkt. No. 1). In its notice of removal, Defendants indicated that it did not
13   know the citizenship of Defendant Todd Rushworth. Id. ¶ 12. However, with respect
14   to all remaining parties, Defendants correctly stated that citizenship is diverse.
15   Because Defendants’ removal was based on the diversity of all remaining parties, and
16   they did not know the citizenship of Defendant Todd Rushworth at the time, the Court
17   concludes that Defendants did not lack an objectively reasonable basis for removal.
18   The Court accordingly DENIES Plaintiff’s request for attorney’s fees under 28 U.S.C.
19   § 1447(c).
20        3. The Court lacks jurisdiction over Defendants’ motion to compel
             arbitration
21
             Because, as noted above, the Court lacks jurisdiction over this action, the Court
22
     lacks jurisdiction to consider Defendants’ motion to compel arbitration. (Dkt. No. 11).
23
     The Court accordingly DENIES Defendants’ motion to compel arbitration for lack of
24
     jurisdiction.
25
     //
26
27
28   Defendants’ argument unavailing.
                                                3.
1       4. Conclusion
2          For the reasons stated above, the Court GRANTS Plaintiff’s motion to remand
3    this action to the Superior Court of California, County of Los Angeles, DENIES
4    Plaintiff’s request for attorney’s fees under 28 U.S.C. § 1447(c), and DENIES
5    Defendants’ motion to compel arbitration for lack of jurisdiction.
6          IT IS SO ORDERED.
7
8
9    Dated: October 16, 2019         _______________________________________
10                                   HONORABLE ANDRÉ BIROTTE JR.
                                     UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4.
